Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claims received 7/20/2022 are entered. Claims 1-11, 15, and 17-19 are cancelled. Claims 23-29 are new
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claims 12, 22, and 28 include a passive cooling device formed as a roof or window coating and including a thermal conductor element coupling an electronic device to an outside airstream. This feature is not shown.
Claims 27 and 28 include an active cooling device brought into contact with a cooling fluid in addition to an outside air stream. This feature is not shown.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 22 is objected to because of the following informalities:  claim 22 ends with a comma.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 23-26 describe that the first and second nanoparticles comprise a same or different material. While [0014] of the specification lists a plurality of nanomaterials, there is no disclosure of a combination of nanomaterials to be employed. Thus the claims provide new matter not supported by the original disclosure.
Claim 27 describes contact with an additional cooling fluid, this feature is not found in the original disclosure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-14, 16, and 20-29 is/are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Ito et al (US 2017/0001492) in view of either Wittkowski et al (US 2016/0144690) or Ash et al (US 7,990,603).
Regarding claims 12 and 22, Ito discloses an air conditioning system for a vehicle comprising:
an active heating device (23 and 6a);
a passive cooling device (7 and 6b); and
the active heating device and the passive cooling device each comprise a nanomaterial (6a and 6b; [0038]-[0039] the composite member 6 includes carbon nanotubes);
wherein the at least one passive cooling device comprises a thermal conductor element (7) which is thermally coupling at least one electronic device or a display (320 and 310) to an outside air stream, wherein the thermal conductor element (7) is thermally coupled to the outside air stream via a heat exchanger (13b; within air conditioning apparatus 4, it is understood that an air conditioner can intake fresh outside air, further explanation below; alternatively by thermally coupling the passive cooling device to the evaporator 5, the cooling device is coupled to the outside air stream at the condenser by the refrigeration cycle),
wherein the at least one active heating device comprises a second nanoparticle (6a) containing a resistive heating element (23) for actively heating ([0084]-[0085] include using a PTC to actively heat),
wherein the at least one active heating device is controlled based on an input from a temperature sensor ([0089] describes activating 23 based on temperature and thus is understood to include a temperature sensor; further explanation below)
Further regarding an “outside air stream”; Ito does not explicitly state the use of outside air in the air conditioning apparatus 4. In the previous office action on the merits the Examiner took Official Notice that vehicle air conditioning devices make use of both fresh outside air and recirculation air. In his subsequent reply to this office action, the applicant did not traverse Examiner’s assertion of Official Notice with regard to these elements. Therefore the Official Notice statements by the Examiner regarding these elements are now taken as admitted prior art by Applicant. See MPEP §2144.03(C). It would have been obvious to one of ordinary skill in the art to utilize outside air in order to refresh stale cabin air.
Further regarding the “at least one sensor or a temperature sensor” as discussed at length above it is unclear precisely what this element is. Nonetheless Ito provides for control of the active heating device at [0085], where it is described that the device is “controlled in a predetermined temperature range” and therefor implicitly includes a temperature sensor. Further in the previous office action on the merits the Examiner took Official Notice that it is old and well known to provide a control unit, including a temperature sensor, for controlling a vehicle air conditioning system, like 4 of Ito. In his subsequent reply to this office action, the applicant did not traverse Examiner’s assertion of Official Notice with regard to these elements. Therefore the Official Notice statements by the Examiner regarding these elements are now taken as admitted prior art by Applicant. See MPEP §2144.03(C).	 It would have been obvious to one of ordinary skill in the art to have provided Ito with a control unit and temperature sensor in order to automatically control activation of heater 23 to ensure proper temperature of the electronic system.
Ito discloses a resistive heating element (23), but lacks integrating a resistive heating element into a coating or textile in a door, window, or roof.
Wittkowski  discloses a resistive heating element (12) is integrated into a coating or textile ([0100] “fabric” and “leather”) and is integrated into a door element and roof lining ([0010]) and controlling the heating elements with temperature sensors (10A). It would have been obvious to one of ordinary skill in the art to have integrated resistive heating elements into the doors and roof of the vehicle in order to increase passenger comfort.
Ito discloses a passive cooling device, but lacks integrating a passive cooling device into a window coating. 
Ash discloses a passive cooling device comprising a first nanoparticle containing a window coating (coating at windows 10 include nanoparticles). It would have been obvious to one of ordinary skill in the art to have provided Ito with the window coatings of Ash in order to reduce heat load on the vehicle.
Regarding claim 13, Ito discloses the nanomaterial comprises carbon nanotubes ([0039]).
Regarding claim 14, Ito discloses the passive cooling device comprises a composite nanomaterial (“composite member 6” recited throughout the disclosure includes carbon nanotubes 9).
Regarding claim 16, Ito discloses the air conditioning system, but is silent concerning an air flow directing device. In the previous office action on the merits the Examiner took Official Notice that that dampers are old and well known in vehicle air conditioning systems. In his subsequent reply to this office action, the applicant did not traverse Examiner’s assertion of Official Notice with regard to these elements. Therefore the Official Notice statements by the Examiner regarding these elements are now taken as admitted prior art by Applicant. See MPEP §2144.03(C). It would have been obvious to one of ordinary skill in the art to have provided Ito with dampers in order to direct the flow of conditioned air to user selected locations (such as windshield for defrost, footwell, rear passengers, etc.).
Regarding claim 20, Ito disclose the at least one active heating device and passive cooling device further comprise a phase change material (all materials are capable of changing phase; the devices include aluminum or copper and resin as per [0047] which are all capable of changing phase).
Regarding claim 21, Ito discloses the active heating device (23) is activated via an input of an external stimuli, in the form of an electrical signal (via 21 and 22).
Regarding claims 23-26, Ito discloses the first and second nanoparticles may comprise the same nanomaterial ([0016] includes carbon fibers and nanotubes) or different nanomaterials ([0038] discloses that the material may be formed of copper or aluminum and are therefor different materials).
Regarding claim 27, Ito discloses at least one active cooling device (5) that comprises a nanomaterial (8), wherein the nanomaterial of the at least one active cooling device is brought into contact with a cooling fluid in addition to an outside air stream for actively cooling (cooling fluid is refrigerant). Ito is silent concerning control of the active cooling device, meaning the refrigeration cycle. Further in the previous office action on the merits the Examiner took Official Notice (notice taken at claim 12) that it is old and well known to provide a control unit, including a temperature sensor, for controlling a vehicle air conditioning system, like 4 of Ito. In his subsequent reply to this office action, the applicant did not traverse Examiner’s assertion of Official Notice with regard to these elements. Therefore the Official Notice statements by the Examiner regarding these elements are now taken as admitted prior art by Applicant. See MPEP §2144.03(C). It would have been obvious to one of ordinary skill in the art to have provided Ito with a control based on a temperature sensor in order to ensure maintenance of the electronic device’s temperature in an acceptable range.
Regarding claim 28, Ito discloses an air conditioning system for a vehicle, comprising:
at least one active cooling device (5 and 13b); and
at least one passive cooling device (6 and 7);
wherein the at least one passive cooling device comprises a thermal conductor element (7), which is thermally coupling at least one electronic device to an outside air stream (within air conditioner 4), wherein the thermal conductor element is thermal conductor element is thermally coupled to the outside air stream via a heat exchanger (6b), and wherein the at least one passive cooling device comprises a nanoparticle ([0039]-[0039]);
wherein the at least one active cooling device (5 and 13b) comprises a nanomaterial ([0049]), and wherein the nanomaterial of the at least one active cooling device is brought into contact with a cooling fluid (refrigerant) in addition to an outside air stream for actively cooling.
Further regarding an “outside air stream”; Ito does not explicitly state the use of outside air in the air conditioning apparatus 4. In the previous office action on the merits the Examiner took Official Notice (notice taken at claim 12) that vehicle air conditioning devices make use of both fresh outside air and recirculation air. In his subsequent reply to this office action, the applicant did not traverse Examiner’s assertion of Official Notice with regard to these elements. Therefore the Official Notice statements by the Examiner regarding these elements are now taken as admitted prior art by Applicant. See MPEP §2144.03(C). It would have been obvious to one of ordinary skill in the art to utilize outside air in order to refresh stale cabin air.
Further regarding the “at least one sensor or a temperature sensor” as discussed at length above it is unclear precisely what this element is. Nonetheless Ito provides for control of the active heating device at [0085], where it is described that the device is “controlled in a predetermined temperature range” and therefor implicitly includes a temperature sensor. Further in the previous office action on the merits the Examiner took Official Notice (notice taken at claim 12) that it is old and well known to provide a control unit, including a temperature sensor, for controlling a vehicle air conditioning system, like 4 of Ito. In his subsequent reply to this office action, the applicant did not traverse Examiner’s assertion of Official Notice with regard to these elements. Therefore the Official Notice statements by the Examiner regarding these elements are now taken as admitted prior art by Applicant. See MPEP §2144.03(C).	 It would have been obvious to one of ordinary skill in the art to have provided Ito with a control unit and temperature sensor in order to automatically control activation of the refrigeration cycle to ensure proper temperature of the electronic system.
Ito discloses a passive cooling device, but lacks integrating a passive cooling device into a window coating. 
Ash discloses a passive cooling device comprising a first nanoparticle containing a window coating (coating at windows 10 include nanoparticles). It would have been obvious to one of ordinary skill in the art to have provided Ito with the window coatings of Ash in order to reduce heat load on the vehicle.
Regarding claim 29, Ito discloses an air conditioning system for a vehicle, comprising:
at least one active heating device (23 and 6a); and
at least one passive heating device (6 and 7);
wherein the at least one active heating device and the at least one passive heating device each comprise a nanomaterial ([0038]-[0039]),
wherein the at least one active heating device comprises a nanoparticle containing (6b) a resistive heating element (23) for actively heating.
Further regarding the “at least one sensor or a temperature sensor” as discussed at length above it is unclear precisely what this element is. Nonetheless Ito provides for control of the active heating device at [0085], where it is described that the device is “controlled in a predetermined temperature range” and therefor implicitly includes a temperature sensor. Further in the previous office action on the merits the Examiner took Official Notice (notice taken at claim 12) that it is old and well known to provide a control unit, including a temperature sensor, for controlling a vehicle air conditioning system, like 4 of Ito. In his subsequent reply to this office action, the applicant did not traverse Examiner’s assertion of Official Notice with regard to these elements. Therefore the Official Notice statements by the Examiner regarding these elements are now taken as admitted prior art by Applicant. See MPEP §2144.03(C).	 It would have been obvious to one of ordinary skill in the art to have provided Ito with a control unit and temperature sensor in order to automatically control activation of heater 23 to ensure proper temperature of the electronic system.
Ito discloses a resistive heating element (23), but lacks integrating a resistive heating element into a coating or textile in a door, window, or roof.
Wittkowski  discloses a resistive heating element (12) is integrated into a coating or textile ([0100] “fabric” and “leather”) and is integrated into a door element and roof lining ([0010]) and controlling the heating elements with temperature sensors (10A). It would have been obvious to one of ordinary skill in the art to have integrated resistive heating elements into the doors and roof of the vehicle in order to increase passenger comfort.
Response to Arguments
Applicant's arguments filed 7/20/2022 have been fully considered but they are not persuasive or are rendered moot. The newly provided window coating feature is taught by Ash. The newly provided coating or textile feature is provided by Wittkowski.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schramm (US  6,834,159) heated floor structure; Tanaka et al (US 4,920,759) heated door and window panels.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965. The examiner can normally be reached M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763